In this cause Mr. Chief Justice WHITFIELD, Mr. Justice BROWN and Mr. Justice DAVIS are of the opinion that the previous disposition of this case heretofore made on April 17, 1936, should be adhered to while Mr. Presiding Justice ELLIS, Mr. Justice TERRELL and Mr. Justice BUFORD, are of contrary opinion. When members of the Supreme Court sitting six members in a body and after full consultation, it appears that the members of the Court are permanently and equally divided in opinion as to whether the judgment of the Supreme Court should be adhered to on rehearing and there is no prospect of an immediate change in the personnel of the Court the previous judgment of the Supreme Court should not be disturbed, therefore it is considered, ordered and adjudged under the *Page 164 
authority of State, ex rel. Hampton, v. McClung, 47 Fla. 224, 37 Sou. Rep. 51, that the decree of the Circuit Court in this cause be and the same is hereby reversed without prejudice with directions in accordance with the judgment of the Supreme Court entered April 17, 1936, which is hereby adhered to.
WHITFIELD, C.J., and ELLIS, TERRELL, BROWN, BUFORD, and DAVIS, J.J. concur.